DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 10-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “identifying a line of sight component of at least the first positioning symbol of the downlink signal based on the one or more sequences of zero-value samples” notes in [0051]-[0052].
Allowable Subject Matter
2.	Claims 1-9, 13, and 14 are allowed.
	HEINEMANN MICHAEL (DE 102016212136 A1) teaches a methods for determining a distance between a vehicle and an infrastructure device, wherein at least two vehicle-side receiving devices receive a signal transmitted from the infrastructure device, wherein each vehicle-side receiving device comprises at least two antenna elements, wherein for each receiving device depending on the Antenna elements generated antenna signals a receiver-specific distance between the vehicle and infrastructure device is determined, the distance as the minimum distance of all receiver-specific distances is determined.
 Whitehead (US 20180372879) teaches a system and method for detecting false Global Navigation Satellite System (GNSS) satellite signals. False GNSS satellite signals can be used malevolently to take control of a body such as a vehicle or ship that is using GNSS satellite signals for navigation. In some embodiments a GNSS attitude system is used to detect the false GNSS satellite signals. The GNSS attitude system measures the code or carrier phase of the GNSS satellite signals at two or more antennas to detect the false GNSS satellite signals. In some embodiments the attitude system computes first measured and second estimated carrier phase differences in order to detect the false GNSS satellite signals. The attitude system may compute the attitude of a baseline vector between the two antennas. Once false GNSS satellite signals are detected, the method can include preventing the attitude determining system from outputting position or location data.
Edge (US 20190045477) teaches techniques described herein are directed to position determination of a user equipment (UE) in an asynchronous wireless network, such as a 4G or 5G network. In one embodiment, a base station measures real time differences (RTDs) to neighboring base stations and a Round Trip signal propagation Time (RTT) to the UE and receives Reference Signal Time Difference (RSTD) measurements from the UE, whereby a location of the UE is determined using the RTD measurements, RTT measurement and RSTD measurements. In other embodiments, the UE may obtain the RTT and RSTD measurements and may receive RTD measurements from a base station, whereby a location of the UE is determined by the UE or by a location server.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receiving a downlink signal from a base station transceiver of the mobile communication system via a downlink data channel, the downlink signal being received using a plurality of slots of the downlink data channel, wherein a plurality of symbols are received in each slot of the plurality of slots, wherein the downlink signal comprises one or more positioning symbols, wherein the plurality of symbols of at least some slots comprise the one or more positioning symbols, wherein the one or more positioning symbols comprise a first positioning symbol, wherein at least the first positioning symbol is based on a plurality of samples in a time domain to be transmitted by the base station transceiver, wherein the plurality of samples comprises one or more sequences of zero-value samples and one or more non-zero-value samples following the one or more sequences of zero- value samples; identifying a line of sight component of at least the first positioning symbol of the downlink signal based on processing the one or more non-zero-value samples, wherein the line of sight component is distinguishable due to the one or more sequences of zero-value samples; and determining information related to a location of the mobile transceiver based on the one or more non-zero-value samples received within the line of sight component of at least the first positioning symbol.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641